Citation Nr: 1001284	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-18 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial 
hypertension (hypertension), to include as secondary to 
service-connected Type II diabetes mellitus (diabetes) or 
exposure to herbicides.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for posttraumatic stress disorder (PTSD) and, if 
so, entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs






ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to 
November 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  The two 
appeals have been merged.

The Board notes that the RO adjudicated the second issue in 
this case as entitlement to service connection for PTSD.  
However, during the course of the appeal, medical evidence 
revealed diagnoses of acquired psychiatric disorders including 
PTSD and major depressive disorder (depression).  The scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Therefore, the Board has recharacterized this 
issue as shown on the first page of this decision and 
acknowledges that such description includes a claim of 
entitlement to service connection for all currently diagnosed 
acquired psychiatric disorders, including but not limited to 
PTSD.

With respect to the Veteran's service connection claim for 
hypertension, the Board observes that such claim is based, in 
part, on a theory of herbicide exposure during service within 
the Republic of Vietnam.  On October 13, 2009, in accordance 
with authority provided in 38 U.S.C. § 1116, the Secretary of 
VA announced his decision to establish presumptions of 
service connection, based upon exposure to herbicides within 
the Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  In order to avoid the unnecessary 
diversion of resources and the unnecessary issuance of 
denials in claims that may be granted when the planned new 
presumptions are made effective, on November 20, 2009, the 
Secretary directed the Board to stay action on all claims for 
service connection that cannot be granted under current law 
but that potentially may be granted based on such planned new 
presumptions of service connection.  While the Veteran's 
claimed condition of hypertension involves the function of 
the heart, and the record reflects an additional diagnosis of 
cardiovascular disease, there is no indication of a current 
diagnosis of ischemic heart disease.  As such, the Veteran's 
claim does not encompass ischemic heart disease, and this 
case is not subject to the stay.  See Brokowski v. Shinseki, 
23 Vet. App. 79, 86-87 (2009) (holding that an informal claim 
for benefits is made where the claimant refers to a disabled 
body part or system or describes symptoms of the disability, 
and a claim includes all disabilities that may be reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record). 

The Veteran requested and was scheduled for a hearing before 
the RO; however, his representative withdrew such request in 
an October 2008 statement.  The Veteran has not requested a 
hearing before the Board.

The issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes or exposure to herbicides, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The last final adjudication of the Veteran's service 
connection claim for PTSD was issued by the Board in October 
2005.

2.  Evidence received since the October 2005 denial is neither 
cumulative nor redundant of the evidence of record at the time 
of the prior decision and, when presumed credible, raises a 
reasonable possibility of substantiating the claim.

3.  Resolving all reasonable doubt in the Veteran's favor, he 
has a current diagnosis of an acquired psychiatric disorder, 
to include PTSD, and such condition is the result of a 
verified in-service stressor.


CONCLUSIONS OF LAW

1.  The October 2005 denial of the Veteran's claim for service 
connection for PTSD was final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2005 & 2009). 

2.  New and material evidence has been received sufficient to 
reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  An acquired psychiatric disorder, to include PTSD, was 
incurred as a result of active duty service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision herein to reopen the Veteran's previously 
denied service connection claim for PTSD, and to grant service 
connection for an acquired psychiatric disorder, to include 
PTSD, constitutes a full grant of the benefit sought on 
appeal.  As such, no further action is necessary to comply 
with the Veterans Claims Assistance Act of 2000 and 
implementing regulations.  The Board observes that the claims 
file contains several psychiatric treatment records from Dr. 
Rodriguez that are written in Spanish.  However, as the 
Board's decision on this issue is completely favorable, the 
Veteran is not prejudiced by such documents not being 
translated.

The Veteran's service connection claim for PTSD was initially 
denied in a May 1998 rating decision, based on a 
determination that there was a diagnosis of PTSD but no 
verifiable stressor.  As the Veteran was notified of the 
adverse decision and did not appeal, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997 & 2009).

The Veteran subsequently submitted an application to reopen 
his service connection claim for PTSD, and he appealed the 
denial of such application to the Board.  In an October 2005 
decision, the Board reopened the claim but denied it on the 
merits, based on a determination that there was a verified 
stressor but that such stressor was insufficient to meet the 
criteria for a PTSD diagnosis.  As the Veteran was notified 
of this adverse decision and did not further appeal, the 
Board decision became final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2005 & 2009).

In January 2006, the Veteran again applied to reopen his 
previously denied claim.  A threshold consideration in any 
case concerning a previously denied claim is whether new and 
material evidence has been received sufficient to reopen such 
claim.  38 U.S.C.A. § 5108; see also Wakeford v. Brown, 8 Vet. 
App. 237, 239-40 (1995).  

For the purpose of establishing whether new and material 
evidence has been received to reopen a claim, all evidence 
received is to be presumed credible.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  For claims to reopen that are 
received on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to 
be reopened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

In this case, evidence received since the last final denial of 
the Veteran's claim includes a November 2007 VA examination 
report, in which the examiner opined that an in-service 
stressor that has been verified is sufficient for a PTSD 
diagnosis but that the Veteran did not meet the other criteria 
for such diagnosis.  This evidence is new and is also material 
because it relates to an unestablished fact necessary to 
substantiate the Veteran's claim, namely, whether the verified 
stressor is sufficient for a PTSD diagnosis.  When presumed 
credible, such evidence raises a reasonable possibility of 
substantiating the Veteran's claim.  As such, the Board finds 
that new and material evidence has been received sufficient to 
reopen the previously denied service connection claim for 
PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Having reopened the previously denied claim, the Board now 
turns to the merits of the Veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  As noted above, medical evidence of record 
includes current diagnoses of both PTSD and depression.  See, 
e.g., April 2004 psychiatric evaluation from Dr. Rodriguez; 
October 2008 VA treatment record.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To be entitled to service connection for PTSD, the record must 
include the following: (1) medical evidence establishing a 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

Concerning the first element, a current PTSD diagnosis, VA has 
adopted the diagnostic criteria for mental disorders, 
including those related to stressors, set forth in THE 
AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  See 38 
C.F.R. § 4.125.  Under these criteria, there are two 
requirements as to the sufficiency of an asserted stressor: 
(1) the veteran must have been exposed to a traumatic event in 
which he or she experienced, witnessed, or was confronted with 
an event(s) that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others; and (2) his or her response must have involved 
intense fear, helplessness, or horror.  The sufficiency of a 
stressor for a PTSD diagnosis is a medical determination and, 
where a current diagnosis exists, the sufficiency of the 
claimed in-service stressor is presumed.  Cohen, 10 Vet. App. 
128.

With regard to the second element, evidence that an in-service 
stressor actually occurred, the necessary evidence varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f).  If it is established through 
military citation or other evidence that a veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
such combat, then, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone is sufficient evidence as to the reported 
stressor's actual occurrence.  Id.  However, where a 
determination is made that the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the stressor.  Daye v. 
Nicholson, 20 Vet. App. 512, 515 (2006); Sizemore v. Principi, 
18 Vet. App. 264, 270 (2004); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  In such cases, service records or other 
credible statements must corroborate the occurrence of the 
claimed stressor.  Cohen, 10 Vet. App. at 142; Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002).  There need not be 
corroboration of every detail, such as the veteran's actual 
presence during the stressor event.  Evidence that the veteran 
was assigned to and stationed with a unit that was present 
while such an event occurred strongly suggests that he or she 
was, in fact, exposed to the stressor event.  Id.

However, for claims pending before VA on or after October 28, 
2008, if the evidence establishes a diagnosis of PTSD during 
service and the claimed stressor is related to that service, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. 
§ 3.304(f)). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran claims that he is entitled to 
service connection for an acquired psychiatric disorder, to 
include PTSD, because such condition is due to stressful 
experiences while serving in Vietnam.  He relies on 
psychiatric evaluations and treatment records from Dr. 
Rodriguez, whom he has seen since 2004.  In particular, the 
Veteran reports that he witnessed a fellow soldier and friend, 
R.V., who was a member of the 368th Transportation Company, 
being accidentally crushed to death by a truck in "Long Bin" 
in May 1967.  He further reports that he witnessed an accident 
in 1967 in which several Vietnamese civilians were excavating 
soil and the ground collapsed, burying them alive, as well as 
the corpses being recovered.  Finally, the Veteran reports 
that he witnessed four unspecified American soldiers being 
killed by direct fire from Vietnamese soldiers in Bien Hoa in 
1966.  He states that all of these incidents have affected him 
since service, causing symptoms such as anxiety, irritability, 
and difficulty sleeping due to nightmares.  See, e.g., May 
2004 statement; March 2006 and September 2008 PTSD 
questionnaire responses; November 2007 VA examination report. 

As the Veteran's claim was pending before VA on or after 
October 29, 2008, the evidence necessary to establish the 
occurrence of his claimed in-service stressors varies 
depending on whether there was an in-service diagnosis of PTSD 
and whether it can be determined that the Veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(f); 74 Fed. Reg. 14, 491.  

The Board first finds that the evidence of record does not 
reflect an in-service diagnosis of PTSD, as service treatment 
records reflect no complaints, treatment, or diagnosis 
pertaining to any acquired mental disorder, to include PTSD.  
The Board further finds that the evidence of record does not 
reflect that the Veteran engaged in combat with the enemy.  In 
this regard, the Board notes that the Veteran and his 
representative have claimed that his PTSD is the result of 
combat experiences.  See, e.g., April 2004 statement from 
representative; April 2004 psychiatric evaluation from Dr. 
Rodriguez.  However, the Veteran's DD Form 214 reflects no 
awards or decorations that are indicative of combat service.  
Further, his military occupational specialty is listed as a 
cargo handler, and he was last assigned to the 567th 
Transportation Company in Vietnam.  Such information is 
consistent with the Veteran's responses to the PTSD 
questionnaire as summarized above, and such duties generally 
are not consistent with combat service.  Moreover, with the 
exception of the killing of four soldiers by direct fire, 
there is no indication that the Veteran's claimed stressors 
occurred under combat conditions.  As such, the Board finds 
that the Veteran did not engage in combat as contemplated by 
38 U.S.C.A. § 1154(b).

Accordingly, as the evidence of record does not establish a 
diagnosis of PTSD during service or that the Veteran engaged 
in combat with the enemy, there must be corroborating 
evidence, such as service records or other credible 
statements, to establish the occurrence of his asserted in-
service stressors.  See Pentecost, 16 Vet. App. at 128; Cohen, 
10 Vet. App. at 142; 74 Fed. Reg. 14, 491.

In this regard, the RO requested verification of the Veteran's 
claimed stressors from the United States Army and Joint 
Services Records Research Center (JSRRC), based on the 
information provided.  The JSRRC responded in August 2006 that 
the incident involving the Vietnamese civilians is 
unverifiable because civilian incidents were seldom reported 
officially.  With respect to the asserted incident in which 
American soldiers were killed by Vietnamese soldiers, the 
Veteran failed to supply sufficient information, such as the 
names or units, to allow for verification of such event.  See 
July 2007 JSRRC response.  However, the JSRRC was able to 
confirm the death of R.V., a member of the 368th 
Transportation Company, in Bien Hoa province at Long Binh in 
February 1967 as a result of a non-hostile ground incident or 
accident.  Id.  Although the JSRRC was unable to verify 
whether the Veteran witnessed such event, the Board notes that 
he provided details consistent with the verification from the 
JSRRC.  As such, the Board finds that the stressor involving 
the death of R.V. has been verified and may form the basis for 
a PTSD diagnosis for VA purposes.

The Board notes that the evidence of record is conflicting 
with respect to the existence of a current PTSD diagnosis.  
In particular, the Veteran's treating psychiatrist, Dr. 
Rodriguez, concluded that the Veteran has PTSD in an April 
2004 psychiatric evaluation.  Such diagnosis was based on 
symptomatology of re-experiencing trauma visually 
(flashbacks), occasional auditory hallucinations, isolation, 
sadness, hypervigilance, anxiety, irritability, and loss of 
sleep, as a result of unspecified experiences during service 
in Vietnam.  The claims file includes additional treatment 
records from Dr. Rodriguez dated from January 2006 through 
October 2008.  Although such records have not been translated 
from Spanish, it appears that they include a continued 
diagnosis of and treatment for PTSD.

The Veteran has been afforded several VA examinations 
concerning his mental status.  At a February 1998 VA 
examination, he was diagnosed with mild PTSD, based on his 
reported stressor of witnessing his friend being crushed to 
death.  The Veteran stated that such event greatly shocked 
him, and he has experienced nervousness and difficulty 
sleeping, including weekly recurrent dreams about the 
accident, since that time.  This stressor had not been 
verified at that point.

In a March 2005 VA examination report, the examiner noted 
that the death of R.V. had been verified, but he found that 
there was no evidence that such incident produced any 
psychiatric disability in the Veteran.  As such, the examiner 
concluded that this event did not constitute a stressor under 
the DSM-IV criteria, such that the criteria for PTSD could 
not be met, and the Veteran was diagnosed with depressive 
disorder, not otherwise specified (NOS).

At a November 2007 VA examination, the Veteran reported 
having severe memories of his military tour 2-3 times per 
week since one year after discharge, including nightmares 
related to the event in which civilians were buried alive, as 
well as moderate depression that began approximately seven 
years earlier.  He also reported the incident involving the 
death of R.V. as a stressor.  The Veteran stated that these 
events caused feelings of intense fear and horror.  The 
examiner concluded that these two stressors met the DSM-IV 
stressor criteria, after noting that the Veteran persistently 
re-experienced the traumatic events by recurrent and 
intrusive distressing recollections and dreams, and that he 
had persistent symptoms of increased arousal including 
difficulty falling or staying asleep.  However, the examiner 
concluded that the Veteran did not meet the DSM-IV criteria 
for PTSD and, instead, diagnosed him with depressive 
disorder, NOS.  The examiner reasoned that, although the 
Veteran met the DSM-IV stressor criteria and the symptom 
criteria for re-experiencing the traumatic event, he did not 
meet the criteria for persistent avoidance of the stimulus or 
for persistent hyperarousal.  The Board notes that this 
latter finding contradicts the examiner's earlier finding 
that the Veteran did have persistent symptoms of increased 
arousal.  The examiner concluded that the Veteran's 
psychiatric condition was not a result of active duty, based 
on a determination that there was no evidence of complaints 
or treatment during service or within one year from 
discharge, and the Veteran first sought psychiatric care in 
2001, more than 30 years after service.  However, such 
conclusion does not account for the Veteran's report of 
experiencing psychiatric symptoms since approximately one 
year after service.  The Veteran is competent to report 
continuity of observable symptoms, such those reported at the 
VA examination, after an in-service incident, and such 
evidence cannot be deemed not credible solely due to the 
absence of contemporaneous medical evidence.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006).  

Additionally, the claims file includes VA psychiatric 
treatment records dated from May 2007 to December 2008, which 
reflect a diagnosis of major depressive disorder.  The March 
2005 VA examiner also noted that an October 2004 VA 
evaluation for treatment purposes resulted in a diagnosis of 
depression, NOS.  The Board notes that the Veteran has 
reported receiving VA psychiatric treatment since 2001 or 
2002.  Although these additional records are not in the 
claims file, the absence of such records is not prejudicial 
to the Veteran because the medical evidence of record is 
sufficient for a completely favorable outcome on his service 
connection claim for an acquired psychiatric disorder, to 
include PTSD.

Based on the foregoing evidence, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that he has a 
current diagnosis of an acquired psychiatric disorder, to 
include PTSD, in accordance with the DSM-IV criteria.  
Specifically, both the February 1998 and the November 2007 VA 
examiners opined that the incident involving the death of 
R.V., which has been verified, is a sufficient stressor under 
the DSM-IV criteria.  Moreover, a review of the criteria as 
set forth in the Quick Reference to the Diagnostic Criteria 
from DSM-IV (1994) reveals that this incident appears to meet 
the stressor criteria, in that the Veteran reported in 
November 2007 that he witnessed an event involving the death 
of another, and his response involved intense fear and 
horror.  As such, the Board finds that the opinions of the 
February 2008 and November 2007 VA examiners outweigh the 
opinion of the March 2005 VA examiner in this regard.  

Further, Dr. Rodriguez and the February 1998 VA examiner both 
diagnosed the Veteran with PTSD, and there is no indication 
that such determinations were not based on the DSM-IV 
criteria.  Significantly, the February 1998 VA examiner 
specifically indicated that such diagnosis was based on the 
stressor involving the death of R.V.  Although the November 
2007 VA examiner found that the Veteran did not meet two of 
the symptomatology criteria for PTSD diagnosis, as discussed 
above, such finding was based in part on an inaccurate 
summary of the evidence.  Therefore, the Board places little 
weight on this aspect of the November 2007 VA examiner's 
opinion.

Moreover, the medical evidence of record reflects that the 
Veteran also has a current diagnosis of depression and that 
he has experienced psychiatric symptoms since service.  
Although the November 2007 VA examiner opined that such 
condition is not related to service, as discussed above, such 
conclusion was based on an improper rejection of the 
Veteran's statements concerning continuity of symptoms and, 
therefore, is inadequate for adjudication purposes.  The 
other VA examiners did not render an opinion as to the 
etiology of the Veteran's depression.  As such, there is no 
medical opinion of record indicating that the Veteran's long-
standing depression is not related to service.

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that he has a current diagnosis of an 
acquired psychiatric disorder, to include PTSD, and that such 
condition is the result of a verified in-service stressor.  
As such, he is entitled to service connection for an acquired 
psychiatric disorder, to include PTSD.


ORDER

The previously denied claim for service connection for PTSD 
is reopened.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is granted.


REMAND

Further development is necessary for a fair adjudication of 
the Veteran's service connection claim for hypertension, to 
include as secondary to diabetes or herbicide exposure.  As 
discussed above, although such claim involves the function of 
the heart, this issue is not subject to the stay imposed by 
the Secretary on November 20, 2009, because there is no 
indication of a current diagnosis of ischemic heart disease.  

First, the record reflects that there are relevant 
outstanding private treatment records.  Specifically, a June 
2008 note from Dr. Melendez de Mora indicates that she has 
treated the Veteran for diabetes and hypertension since 2004, 
and no such treatment records are in the claims file.  

Additionally, it appears that there may be relevant 
outstanding VA treatment records.  The claims file includes 
treatment records from New Jersey VA facilities dated from 
August 1999 through April 2002, as well as from the San Juan 
VA Medical Center (VAMC) dated in January 2008.  However, an 
April 2002 problem list indicates that the Veteran was 
diagnosed with diabetes in March 2001, and a November 2001 
note reflects that he was diagnosed approximately three years 
earlier, or in 1998.  A September 2001 record indicates a 
previous medical history of diabetes and hypertension, with 
no indication as to the date of onset or diagnosis.  However, 
there are no records reflecting an initial diagnosis for 
diabetes or hypertension.  The Veteran reported at various VA 
examinations that he was diagnosed with such conditions 
anywhere from 2001 to 2003.  As three VA examiners have 
opined that the Veteran's hypertension is not related to his 
diabetes because the two conditions were diagnosed 
simultaneously, based on the Veteran's report of when he was 
diagnosed, it appears that the actual date of diagnosis for 
each condition is significant.

Accordingly, upon remand, the Veteran should be requested to 
identify all providers who have treated him for hypertension 
or diabetes, and any outstanding VA or private treatment 
records should be obtained and associated with the claims 
file, including but not limited to records from any VA 
facilities located in New Jersey or San Juan, as well as from 
Dr. Melendez de Mora.

After all available outstanding treatment records have been 
obtained, the entire claims file should be referred to an 
appropriate VA medical professional for an opinion as to the 
etiology of the Veteran's hypertension.  The examiner should 
be specifically requested to indicate whether such condition 
is secondary to any of the Veteran's service-connected 
disabilities, i.e., whether it was proximately caused or 
aggravated by any such disabilities.  See 38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The examiner 
should also be requested to indicate whether the Veteran's 
hypertension is the result of herbicide exposure or was 
otherwise caused or aggravated during service.

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any 
providers who have treated him since 
separation from service for 
hypertension or diabetes, and to 
complete an Authorization and Consent 
to Release Information to VA form (VA 
Form 21-4142) for each non-VA provider.  
After obtaining the necessary 
authorizations, request copies of any 
outstanding treatment records, 
including but not limited to records 
from any New Jersey VA facilities, any 
San Juan VA facilities, and Dr. 
Melendez de Mora.  All requests and all 
responses, including negative 
responses, must be documented in the 
claims file.  All records received 
should be associated with the claims 
file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records, in accordance 
with 38 C.F.R. § 3.159(c)&(e).

2.  After all available treatment 
records have been associated with the 
claims file, forward the entire claims 
file, including a copy of this remand, 
to an appropriate medical professional 
for an opinion as to the etiology of 
the Veteran's hypertension.  A review 
of the claims file should be noted in 
the examiner's report.  The examiner is 
requested to render an opinion as to 
the following:

(a)  Is it is at least as likely as 
not (probability of 50 percent or 
more) that the Veteran's 
hypertension (1) was proximately 
caused by or (2) was proximately 
worsened beyond its normal 
progression (aggravated) as a 
result of any of his service-
connected disabilities, to include 
diabetes and symptoms of an 
acquired psychiatric disorder 
(including PTSD)?

(b)  If the Veteran's hypertension 
was not caused or aggravated by any 
of his service-connected 
disabilities, is it is at least as 
likely as not (probability of 50 
percent or more) that such 
condition was incurred as a result 
of herbicide exposure during 
service in Vietnam?

(c)  If the Veteran's hypertension 
is not due to herbicide exposure, 
is it is at least as likely as not 
(probability of 50 percent or more) 
that such condition was otherwise 
incurred in or aggravated by active 
duty service?

Any opinion offered must be accompanied 
by a complete rationale, which should 
reflect consideration of both the lay 
and medical evidence of record.  If an 
opinion as to any of these questions 
cannot be offered without resorting to 
speculation, the examiner should 
indicate such in the report and explain 
why an opinion cannot be offered.  The 
examiner is specifically requested to 
comment on all other medical opinions 
of record, to include those contained 
in the June 2008 note from Dr. Melendez 
de Mora, as well as in the VA 
examination reports dated in October 
2006, September 2007, and February 
2008.  In particular, please specify 
the approximate date of onset as to the 
Veteran's hypertension and his 
diabetes, based on the evidence of 
record, or explain why it is 
unnecessary or unable to do so.  

3.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claim based 
on the entirety of the evidence, with 
consideration of all lay and medical 
evidence of record.  Such 
readjudication should reflect 
consideration of all potential theories 
for service connection, to include as 
secondary to (proximately caused or 
aggravated by) other service-connected 
disabilities, as secondary to herbicide 
exposure, and direct service 
connection.  If the claim remains 
denied, issue a supplemental statement 
of the case to the Veteran and his 
representative, which addresses all 
evidence associated with the claims 
file since the last statement of the 
case, as well as all relevant law, 
including 38 C.F.R. § 3.310 and Allen, 
7 Vet. App. at 448.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


